Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 1 of 33 PAGEID #: 2511




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


 LEAGUE OF WOMEN VOTERS OF
 OHIO, A. PHILIP RANDOLPH
 INSTITUTE OF OHIO, GEORGE W.
 MANGENI, and CAROLYN E.
 CAMPBELL,
                                           CASE NO. 20-cv-3843-MHW-KAJ
                  Plaintiffs,
                                           JUDGE MICHAEL WATSON
 v.
                                           MAGISTRATE JUDGE KIMBERLY
 FRANK LAROSE, in his official capacity    JOLSON
 as Secretary of State of Ohio,

                  Defendant,

 DONALD J. TRUMP FOR PRESIDENT,
 INC., THE OHIO REPUBLICAN PARTY,
 THE REPUBLICAN NATIONAL
 COMMITTEE, and THE NATIONAL
 REPUBLICAN CONGRESSIONAL
 COMMITTEE,

                  Intervenor-Defendants.


                 PLAINTIFFS’ REPLY IN FURTHER SUPPORT OF
                   MOTION FOR PRELIMINARY INJUNCTION
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 2 of 33 PAGEID #: 2512




       In an electoral season transformed by COVID-19—one in which Defendant Secretary of

State Frank LaRose has admitted that mail-in voting will play a pivotal role and that delays in the

U.S. Postal Service will significantly impact election mailings—the pre-existing problems with

Ohio’s system for matching signatures on absentee ballot applications and ballots will surge to

historic proportions. It is in this context that Ohio’s signature-matching processes are

unconstitutional.

       Contrary to the suggestions of Defendant LaRose and the Republican Intervenor-

Defendants (collectively, “Defendants”), Plaintiffs do not seek a preliminary injunction here to

address issues that have existed for many years or, in Defendants’ view, been resolved by the

Sixth Circuit. Rather, Plaintiffs seek two narrowly tailored items of relief to ensure that Ohio’s

signature-matching system is constitutionally sufficient for the world we find ourselves in today.

They first seek a clarification that Defendant LaRose’s recent Directive 2020-11 requires local

boards of elections to notify voters by phone and email if their absentee ballot applications are

rejected on the grounds of signature mismatch. Second, they seek to extend the period in which

Ohio boards of elections must permit voters to cure purported mismatched signatures on

absentee ballots, so that those ballots have time to travel through the U.S. mail and be counted.

This relief will ensure that when mistakes happen in signature matching—which they inevitably

will, and at significantly higher rates in the 2020 General Election—affected voters will not be

disenfranchised.

       Defendants’ oppositions do not refute this serious risk of disenfranchisement. Instead,

Defendants attack Plaintiffs’ standing, but do not counter the evidence Plaintiffs have been and

will be injured by Ohio’s unconstitutional signature-matching procedures. They assert (wrongly)

that Plaintiffs’ claims are foreclosed by a case decided four years ago, which did not address




                                                -1-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 3 of 33 PAGEID #: 2513




Plaintiffs’ specific claims concerning the signature-matching procedures at issue here and could

not possibly have contemplated the ramifications of the COVID-19 pandemic that give rise to

this as-applied challenge. They point to a nebulous “burden” that Plaintiffs’ narrow relief would

supposedly create for boards of elections, but submit no evidence that such a burden actually

exists. And they blame the victims, arguing that any Ohioan not able to cure a purportedly

mismatched signature simply should have cast a ballot sooner, ignoring that Ohio’s process

leaves some voters who have complied with the state’s schedule with no practical opportunity to

cure a mismatch. What Defendants do not offer is a cogent, substantive defense of Ohio’s

signature-matching system in the upcoming election, because there is none. This Court should

do what Defendant LaRose refuses and guarantee Ohioans a constitutionally sufficient notice-

and-cure period for purportedly mismatched signatures on mail-in ballots and ballot applications

in the November General Election.

                                           ARGUMENT

I.     PLAINTIFFS HAVE STANDING TO BRING THEIR CLAIMS.

       Defendants cannot meaningfully dispute that Plaintiffs have suffered harm as a result of

Ohio’s constitutionally infirm signature-matching processes for absentee ballots and

applications. Nonetheless, they erroneously assert that Plaintiffs lack standing, based on a

flawed reading of the relevant legal standard and selective citation of the facts.

       Determination of standing involves two levels of inquiry: first, whether the plaintiff has

shown that a “case or controversy” exists, either by proving actual injury or injury in fact likely

to be redressed by a favorable decision; and second, whether the plaintiff is the proper proponent

of the rights on which the action is based. See Planned Parenthood Ass’n of Cincinnati, Inc. v.

City of Cincinnati, 822 F.2d 1390, 1394 (6th Cir. 1987) (citations omitted). A plaintiff must

prove standing in order to succeed on the merits at trial; however, at the preliminary injunction


                                                 -2-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 4 of 33 PAGEID #: 2514




stage, the question is whether the plaintiff is likely to succeed in proving standing. See U.S.

Student Ass’n Foundation v. Land, 585 F. Supp. 2d 925, 942 (E.D. Mich. 2008). Moreover, if a

court is satisfied that even one plaintiff among several has standing to request a preliminary

injunction, it must then consider the merits of the injunction. Am. Civil Liberties Union v. Nat’l

Sec. Agency, 493 F.3d 644, 652 (6th Cir. 2007). Because all four Plaintiffs have demonstrated a

substantial likelihood of proving standing, the Court should consider the merits of the requested

injunction.

A.     LWVO and APRI Have Each Shown Actual and Imminent Injury that Is Fairly
       Traceable to Defendant LaRose.

       An organizational plaintiff may establish standing by showing that it sustained “an injury

in fact, fairly traceable to the defendant’s conduct, that is likely to be redressed by a favorable

decision from the court.” Fair Elections Ohio v. Husted, 770 F.3d 456, 459 (6th Cir. 2014). An

organization has sustained such an injury when it is forced to divert its resources to address

impediments to its mission caused by a defendant. Havens Realty Corp. v. Coleman, 455 U.S.

363, 379 (1982).

       Here, Defendant LaRose’s actions have forced the League of Women Voters of Ohio

(“LWVO”) and the A. Philip Randolph Institute of Ohio (“APRI”) (collectively, “Organizational

Plaintiffs”) to devote key resources to preventing the disenfranchisement of Ohio voters above

and beyond their normal voter education and registration efforts. See, e.g., Miller Dep. (Doc. 40-

4), at 47:4–48:15; Washington Dep. (Doc. 40-1), at 43:1–6, 45:6–25, 53:4–20. While the

provisions in question were enacted in 2014, the pandemic has significantly exacerbated the

already-present defects of the law. Miller Dep. at 24:4–18. The fact that these defects have only

recently become so pressing as to take priority over Plaintiffs’ other activities does not change

the fact that the defects have caused a diversion of resources.



                                                 -3-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 5 of 33 PAGEID #: 2515




       Defendant LaRose is incorrect that the standing of the organizational plaintiffs in

Northeast Ohio Coalition for the Homeless v. Husted (“NEOCH”), 837 F.3d 612 (6th Cir. 2016),

turned on the fact that the law being challenged was new. See Def.’s Br. (Doc. 41), at 16. In

fact, the critical issue there was whether NEOCH was forced to undertake new activities in

response to the defendant’s actions. NEOCH, 837 F.3d at 624. Like NEOCH, Organizational

Plaintiffs have had to engage in significant and specific new work as a result of Defendant

LaRose’s actions, ranging from developing and implementing extra training programs for field

volunteers in tracking applications, ballots, and cures, Miller Dep., at 47:4–48:15; to creating and

publishing new digital and print materials, id. at 45:1–12; to updating their websites to instruct

voters, id. at 52:13–25; to establishing new phone banks to advise voters of the hurdles and

delays caused by signature matching, Washington Dep., at 47:12–48:14, 53:4–20; Washington

Decl. (Doc. 24-4) ¶ 14. These obstacles are directly traceable to Defendant LaRose’s failure to

adjust Ohio’s signature-matching scheme to ensure that the system can handle the scale of

absentee voting and the slower mail delivery—that even he anticipates—in the upcoming

election.

       Defendant LaRose attempts to shift the blame for his flawed system onto the pandemic.

But that is a red herring. The constitutional injury is the application of Defendant LaRose’s rules

in the context of this public-health crisis. In fact, the Sixth Circuit recently found existing

election-related signature requirements to constitute a burden, as applied during the pandemic.

Esshaki v. Whitmer, No. 20-1336, 2020 WL 2185553, at *4 (6th Cir. May 5, 2020). Esshaki is in

line with other federal courts that have also recently found various election laws to constitute an




                                                 -4-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 6 of 33 PAGEID #: 2516




undue burden during the pandemic.1 Thompson v. DeWine, 959 F.3d 804 (6th Cir. 2020)—on

which Defendant LaRose relies for the proposition that the pandemic, not he, is responsible for

Plaintiffs’ injuries—is not to the contrary. Indeed, the Sixth Circuit differentiated that case from

Esshaki, noting that Ohio’s stay-at-home order specifically exempted the types of First

Amendment activity that plaintiffs claimed would prevent them from obtaining the requisite

number of signatures to place initiatives on the ballot. Id. at 809. In this case, on the other hand,

Defendant LaRose has already admitted that the two effects of the COVID-19 pandemic that

Plaintiffs argue support their requested relief—a significantly increased reliance on mail-in

voting and delays in U.S. Postal Service delivery times—will inevitably occur in the coming

election See Pls.’ Br. (Doc. 24), at 5, 12.

       Because Defendant LaRose’s actions have forced LWVO and APRI to divert significant

additional resources to prevent the disenfranchisement of Ohio voters, they have demonstrated


1
     See, e.g., Common Cause R.I. v. Gorbea, 970 F.3d 11, 14 (1st Cir. 2020) (upholding consent
decree that suspended certain absentee balloting requirements because “many more voters are
likely to want to vote without going to the polls and will thus only vote if they can vote by mail”
in light of the pandemic, and finding “[t]he burden imposed by these requirements in the midst of
a pandemic is significant”); League of Women Voters of Va. v. Va. State Bd. of Elections, No. 20-
cv-00024, 2020 WL 4927524, at *9 (W.D. Va. Aug. 21, 2020) (holding that while “‘[i]n ordinary
times, Virginia’s witness signature requirement [for absentee ballots] may not be a significant
burden on the right to vote’ . . . [it] remains both too restrictive and not restrictive enough to
effectively prevent voter fraud”) (citations and internal quotation marks omitted); Thomas v.
Andino, No. 3:20-CV-01552-JMC, 2020 WL 2617329, at *23 (D.S.C. May 25, 2020) (enjoining
one of the absentee ballot requirements for the 2020 primary election because, “[c]onsidering the
ramifications of the injunction during a pandemic, the public interest is served”); Garbett v.
Herbert, No. 20-cv-00245, 2020 WL 2064101, at *12 (D. Utah Apr. 29, 2020) (finding severe
burden on ballot access rights); Libertarian Party of Ill. v. Pritzker, No. 20-CV-2112, 2020 WL
1951687, at *4 (N.D. Ill. Apr. 23, 2020) (finding the ballot access requirements a “nearly
insurmountable hurdle” in light of the pandemic); Goldstein v. Sec’y of Commonwealth, 484
Mass. 516, 526 (2020) (holding that the minimum signature requirement, though modest in
“ordinary times,” is a “severe burden” in light of the pandemic); see also League of Women
Voters of Va. v. Va. State Bd. of Elections, No. 6:20-CV-00024, 2020 WL 2158249, at *2 (W.D.
Va. May 5, 2020) (finding that Virginia’s witness signature requirement for absentee voting was
an undue burden on Virginians’ fundamental right to vote in light of the pandemic).


                                                 -5-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 7 of 33 PAGEID #: 2517




an actual injury fairly traceable to Defendant.

B.     LWVO and APRI Each Have Associational Standing.

       LWVO and APRI also have associational standing to sue on behalf of their membership.

“[A]n association has standing to bring suit on behalf of its members when its members would

otherwise have standing to sue in their own right, the interests at stake are germane to the

organization’s purpose, and neither the claim asserted nor the relief requested requires the

participation of individual members in the lawsuit.” Tenn. Republican Party v. SEC, 863 F.3d

507, 520 (6th Cir. 2017). An organization establishing standing in this way must allege that at

least one identified member has suffered or would suffer harm unless all members would be

harmed. Id.

       Defendant LaRose’s assertion that Plaintiffs have failed to identify any harmed members,

Def.’s Br. at 18, entirely ignores Jennifer Miller’s deposition testimony in which she clearly

listed several LWVO members who had experienced signature mismatch rejections. See Miller

Dep., at 34:6–35:7, 36:22. Defendant LaRose also makes the incredible argument that APRI

cannot possibly have standing because “[n]o APRI member plans to return his or her ballot late

in the absentee voting period.” Def.’s Br. at 19. Obviously, no voter plans to return his or her

ballot late. However, the current signature-matching processes necessitate significant time and

reliance on an overstretched and delayed postal service. Thus, even for voters who adhere to

Defendant LaRose’s announced schedule for absentee ballots, the process can cause their ballots

to be delayed. Defendant LaRose himself has even acknowledged these delays. Pls.’ Br. at 12.

       Moreover, even if LWVO and APRI had not already identified individual members for

purposes of standing, representative standing is still viable because the harm is inevitable. As

Chief Judge Cole of the Sixth Circuit noted in his dissenting opinion in Fair Elections Ohio:

       In Sandusky County Democratic Party v. Blackwell, 387 F.3d 565 (6th Cir. 2004)


                                                  -6-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 8 of 33 PAGEID #: 2518




       . . . [a]lthough the election had not yet occurred and the organizations “ha[d] not
       identified specific voters” who might suffer such harm, we observed that “this is
       understandable” because such issues “cannot be specifically identified in advance,”
       but “[i]t is inevitable, however, that there will be such mistakes.”

Fair Elections Ohio, 770 F.3d at 463. Judge Cole’s logic applies here. Although LWVO and

APRI may not have the prescience to identify which of their members will have their signatures

rejected, it is sufficient for associational standing to show that some members will inevitably be

disenfranchised.

C.     Mr. Mangeni and Ms. Campbell Have Each Shown Actual and Imminent Injury
       that Is Fairly Traceable to Defendant LaRose.

       Plaintiffs George Mangeni and Carolyn Campbell are two Ohio voters whose good-faith

attempts to vote by mail were thwarted by Ohio’s flawed absentee ballot procedures. As a result,

their votes were never counted. Nevertheless, Defendant LaRose dismisses this harm, blaming it

on Plaintiffs themselves or circumstances outside his control. Def.’s Br. at 11–12.

       Defendant LaRose broadly asserts that Mr. Mangeni “lacks standing because he is not an

absentee voter by mail,” id. at 10, yet in the very next sentence Defendant LaRose concedes that

Mr. Mangeni did, in fact, vote by mail in the most recent election, id. Of course, it is not for

Defendant LaRose to determine forever more whether or not any given voter “is an absentee

voter by mail”—that determination is made by voters themselves in each election, depending on

the circumstances or the voter’s needs at the time. Mr. Mangeni may prefer to vote in person, as

many voters do, but he testified that he may vote by absentee ballot again in the future, Mangeni

Decl. (Doc. 24-5) ¶ 12, and like all Ohio voters he has the right to make that decision with

confidence that his choice will not affect the likelihood that his vote is counted. Indeed, while

Mr. Mangeni testified that he planned to vote in person in November, Mangeni Dep. (Doc. 40-3),

at 34:12–16, he did not rule out voting by mail in the future. And we cannot know whether the

COVID-19 situation in two months will even allow most Ohioans to vote in person, so Ohio’s


                                                 -7-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 9 of 33 PAGEID #: 2519




signature-matching scheme could cause Mr. Mangeni the same injury again.2

        Moreover, Mr. Mangeni’s experience having his ballot rejected in the primary election

has deprived him of the ability to vote by mail in the future with confidence that his mail-in

ballot will be counted. Mangeni Decl. ¶ 12. Pressuring Mr. Mangeni to vote in person at risk to

his health during a pandemic is a harm that would clearly be redressed if Defendant fixed Ohio’s

flawed signature-matching processes.3

        With respect to Ms. Campbell, Defendant LaRose mischaracterizes her harm as her

“failure to cast a vote,” Def.’s Br. at 11, but fails to mention the critical fact that the Cuyahoga

County Board of Elections mailed her absentee ballot too late for her to be able to submit it on

time. See Campbell Decl. (Doc. 24-4) ¶ 10. Ms. Campbell did not receive her ballot until April

29, 2020, one day after the election, and two days after the deadline to postmark her ballot.


2
    To the extent that Defendants argue that Mr. Mangeni’s claim is now moot, because he could
not know in advance of voting by mail whether his vote would be counted in a future election,
the U.S. Supreme Court has squarely rejected that type of argument. See, e.g., Fed. Election
Comm’n v. Wisconsin Right To Life, Inc., 551 U.S. 449, 462 (2007) (noting that a claim may be
brought under the “capable of repetition, yet evading review” doctrine when “(1) the challenged
action is in its duration too short to be fully litigated prior to its cessation or expiration, and (2)
there is a reasonable expectation that the same complaining party will be subject to the same
action again”).
3
     Intervenors also mistakenly argue that Mr. Mangeni’s injury is attributable solely to Franklin
County’s failure to follow Ohio’s rules on notice and cure, and that Defendant LaRose is
therefore not responsible for that injury. See Intervenors’ Br. (Doc. 44), at 11. The Sixth Circuit
has squarely rejected this argument. See Harkless v. Brunner, 545 F.3d 445, 450–51 (6th Cir.
2008) (noting that Ohio had “designated the Secretary as its chief election officer,” and pointing
out that “[s]ignificantly, Ohio law empowers the Secretary to ‘[c]ompel the observance by
election officers in the several counties of the requirements of the election laws,’ . . . and to
‘investigate the administration of election laws, frauds, and irregularities in elections in any
county’” (citing Ohio Rev. Code § 3501.05)); see also League of Women Voters v. Blackwell,
432 F. Supp. 2d 723 (N.D. Ohio 2005) (describing as “misplaced” the Secretary of State’s
argument that local control of Ohio elections meant he was not the proper target for injunctive
relief, and finding that because he is “the chief elections officer of the state of Ohio . . . . he is a
proper defendant here”) (overruled in part on other grounds by League of Women Voters v.
Brunner, 548 F.3d 463 (6th Cir. 2008)).



                                                  -8-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 10 of 33 PAGEID #: 2520




 Campbell Dep., at 17:11–19:4.4 This delay was indisputably caused by the Board’s erroneous

 rejection of her absentee ballot application and its failure to promptly notify her.

        Defendant LaRose is incorrect that Ms. Campbell can be sure not to encounter any of the

 same issues in November. See Def.’s Br. at 11. Although she has updated the signature on file

 with the Board, Plaintiffs have demonstrated that signature matching has a significantly high rate

 of error, and she has every reason to be concerned that her signature could be rejected again.

 Defendant LaRose’s suggestion that it would be Ms. Campbell’s fault if she were to “wait until

 late in the absentee period to submit her ballot,” id. at 11, only demonstrates the likelihood of

 future harm.

        Finally, Defendant LaRose’s attacks on Ms. Campbell’s voting eligibility are baseless

 and inappropriate. See id. at 13. Ms. Campbell clearly satisfies all the requirements to vote in

 Ohio, and Defendant LaRose’s suggestion that she is “likely” ineligible should be rejected. See

 id. Under Ohio law, a voter’s residence is the place “in which the person’s habitation is fixed

 and to which, whenever the person is absent, the person has the intention of returning.” Ohio

 Rev. Code Ann. § 3503.02(A). Defendant’s own website advises voters that their residence is

 “the location that you consider to be a permanent, not a temporary, residence[.]”5 Ohio law

 further provides that “[a] person shall not be considered to have lost the person’s residence who

 leaves the person’s home and goes into another state or county of this state, for temporary



 4
     Ms. Campbell testified that she thought the deadline to postmark her ballot was April 30,
 2020. See id. at 21:6. This is incorrect: the deadline was April 27, 2020. Ohio Secretary of
 State, 2020 Elections Calendar, https://www.ohiosos.gov/publications/ 2020-elections-calendar/
 (last accessed Sept. 14, 2020). However, her mistaken belief is immaterial, since she did not
 receive her ballot until April 29, by which point it was already too late.
 5
    Ohio Secretary of State, Voter Eligibility & Residency Requirements, https://www.sos.state.
 oh.us/elections/voters/voter-eligibility-residency-reqs/ (last accessed Sept. 14, 2020) (emphasis
 added).


                                                  -9-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 11 of 33 PAGEID #: 2521




 purposes only, with the intention of returning.” Ohio Rev. Code Ann. § 3503.02(B).

        Like many Ohioans, Ms. Campbell splits her time between multiple addresses—in her

 case due to the demands of her job providing defense services to the U.S. government, which

 requires her to be in Indiana Monday through Thursday. Second Campbell Decl. ¶ 4; Campbell

 Dep., at 9:6–7. Prior to the pandemic, Ms. Campbell worked remotely from her residence in

 Ohio on Fridays. Campbell Dep., at 31:18–32:10. Ms. Campbell has clearly testified that she

 considers her Ohio residence to be her permanent residence, and that she has the intention to

 return there. Id. at 25:10–14; Second Campbell Decl. ¶¶ 1, 3. In fact, she regularly does return

 to her Ohio residence, at least once a month on average, and often more. Second Campbell Decl.

 ¶ 5. Moreover, she has never voted in Indiana (or any other state besides Ohio), Campbell Dep.,

 at 47:1–2, and she does not intend to make Indiana her permanent residence, id. at 47:3–6.

        Defendant LaRose makes much of the fact that Ms. Campbell has split her time between

 Ohio and Indiana for work for the past five years. Def.’s Br. at 12. But Ohio law is clear that a

 voter only loses her residence in Ohio if she “continuously resides outside this state for a period

 of four years or more[.]” Ohio Rev. Code Ann. § 3503.02(F) (emphasis added). Ms. Campbell

 plainly has not continuously resided outside Ohio for four years or more. She regularly returns

 to her Ohio residence where she works remotely one day a week and helps care for her elderly

 mother. Campbell Dep., at 26:1–7, 31:18–32:10; Second Campbell Decl. ¶ 4. In fact,

 Defendant’s draconian interpretation of Ohio law would render ineligible any voter who has

 owned a home in another state and regularly spends time there, or any student who attends

 boarding school or university out of state, for four years or more.

        Defendant LaRose lists multiple facts about Ms. Campbell’s time in Indiana, but none of

 these is relevant to a determination of voter residence under Ohio law. See Def.’s Br. at 12; cf.




                                                 -10-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 12 of 33 PAGEID #: 2522




 Ohio Rev. Code § 3505.02 et seq. Nonetheless, Ms. Campbell has submitted a sworn declaration

 elaborating on her connections to Ohio, including that: she tithes to and attends church in Ohio,

 Second Campbell Decl. ¶ 6; she belongs to a local Eagles Club in Ohio, id. ¶ 7; her car is

 registered in Ohio and has Ohio plates, id. ¶ 8; her car’s insurance is registered in Ohio, id. ¶ 9;

 her AAA roadside membership is in Ohio, id. ¶ 10; and she has three bank accounts and at least

 one credit card registered with her Ohio address, id. ¶ 11.

        Ohio law is clear: a voter remains eligible to vote in Ohio if she maintains a permanent

 residence in the state, even if she regularly spends time in another state.

 D.     Plaintiffs’ Requested Relief Would Redress Their Harms.

        Notably, Defendant LaRose does not dispute that Plaintiffs’ requested relief would

 redress their harms. Nor could he, as the requested order would ensure that Ohio voters are

 notified more promptly of any perceived signature mismatches on their absentee ballot

 applications, an improvement from the current system that plainly would have helped Plaintiffs

 avoid the harms they have already suffered. This change would also redress the injury to the

 Organizational Plaintiffs by relieving them of the obligation to instruct and warn their members

 and voters of the significant likelihood that they will not be notified of signature mismatches in

 time to cure their application and receive a ballot.6 Moreover, the order would ensure that voters

 are given sufficient time to cure signature mismatches on both applications and ballots. This is

 critical because—as Defendant LaRose fails to acknowledge—the delays to the application-and-

 ballot process caused by his signature-match scheme, even when followed correctly, is what



 6
     Intervenors’ suggestion that Plaintiffs’ requested relief would incentivize LWVO and APRI
 to devote more resources than they otherwise would have is nonsensical. See Intervenors’ Br. at
 13. Intervenors do not explain how a change in the law that makes it simpler and easier for
 voters to vote would require more instruction and education.


                                                  -11-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 13 of 33 PAGEID #: 2523




 resulted in the harm here.

 II.    PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS.

        At the preliminary injunction phase, a plaintiff “need not prove his case in full” and must

 only “raise[] questions going to the merits so serious, substantial, difficult, and doubtful as to

 make them a fair ground for litigation and thus for more deliberate investigation.” Ne. Ohio

 Coal. for Homeless v. Husted, 696 F.3d 580, 591 (6th Cir. 2012) (internal quotation marks

 omitted). Plaintiffs have cleared that bar and have demonstrated that there are “serious” and

 “substantial” doubts about Ohio’s notice-and-cure procedures for mismatched signatures on both

 absentee ballot applications and absentee ballots as applied in current pandemic conditions.

 A.     The Secretary of State Has Conceded That Directive 2020-11 Applies to
        Mismatched Signatures on Ballot Applications, and Must Be Directed to Issue a
        Clarification to Boards of Elections to that Effect.

        Defendant LaRose suggests that resolving Plaintiffs’ first request for relief—an

 injunction against signature matching on absentee ballot applications—is “easy” because the

 statutory requirement that boards of elections must verify that an application contains “the

 elector’s signature” implicitly requires the boards to do such matching. Def.’s Br. at 2. Of

 course, Defendant LaRose’s mere assertion that words absent from a statute are implied in it

 does not make it so.7


 7
   Defendant LaRose is incorrect that “the plain language of [Ohio] law” requires boards to
 conduct signature matching on applications. Def.’s Br. at 2. The language of Ohio Rev. Code
 § 3509.03(B)(2) that Defendant LaRose cites does not require that boards match a signature on a
 ballot application to a voter’s prior signature; it merely requires boards to confirm that an
 application is signed. The Ohio legislature could have required boards to match signatures on
 applications to the voter registration records, but it did not do so. The legislature did, however,
 enact a specific requirement that boards “compare” signatures on ballot envelopes. Ohio Rev.
 Code § 3509.06(D)(1). The language requiring officials to “compare” signatures on ballots and
 the absence of that language with respect to ballot applications suggests that the legislature in
 fact did not intend to require matching on ballot applications. See, e.g., State ex rel. Rocco v.
 Cuyahoga Cty. Bd. of Elections, 88 N.E.3d 924, 926 (Ohio 2017) (“By using different words to



                                                  -12-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 14 of 33 PAGEID #: 2524




         Regardless of whether Defendant LaRose’s statutory interpretation is right or wrong, he

 is right that Plaintiffs’ request for relief is “easy,” albeit for a different reason: he essentially

 concedes the relief Plaintiffs request. As Plaintiffs noted in their opening brief, see Pls.’ Br. at

 38, they seek—as an alternative to an injunction against signature matching on ballot

 applications—an order directing Defendant LaRose to confirm that the enhanced notice

 provision of Directive 2020-11 applies to signature mismatches on absentee ballot applications.8

 Defendant LaRose now maintains that Directive 2020-11 “direct[s] boards of elections to notify

 a voter by telephone and email” if “any piece of information is missing, including the voter’s

 signature as it appears on the registration record.” Def.’s Br. at 5 (citing Grandjean Decl. (Doc.

 41-2) ¶ 20) (emphasis added).

         Defendant LaRose could easily resolve this issue—and indeed moot the portion of this

 motion pertaining to absentee ballot applications—by issuing a revised directive confirming for

 the boards of elections that Directive 2020-11 requires them to notify voters by phone and email

 of signature mismatches on ballot applications. However, should he choose not to do so,

 Plaintiffs reiterate their request that the Court issue an order directing him to make that

 clarification, for the reasons set forth in their opening brief and further below.9




 describe these separate requirements, the drafters intended different meanings.”); NACCO Indus.,
 Inc. v. Tracy, 681 N.E.2d 900, 902 (Ohio 1997) (“Congress is generally presumed to act
 intentionally and purposely when it includes particular language in one section of a statute but
 omits it in another.”).
 8
    Directive 2020-11, issued in July 2020, requires boards to contact voters by telephone and
 email to advise them when “required information” is “missing” from their absentee ballot
 applications, but the directive is silent as to whether a mismatched signature in fact constitutes
 “missing information.” See Pls.’ Br. at 16–17 (citing Directive 2020-11, § 6).
 9
   Plaintiffs’ responses in Section II.B below (concerning the cure deadline for cast ballots)
 apply with equal force to their request for relief concerning ballot applications.


                                                    -13-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 15 of 33 PAGEID #: 2525




 B.     NEOCH Does Not Foreclose Plaintiffs’ Claims Regarding Ohio’s Current
        Procedures for Providing Notice and Opportunity to Cure Mismatched Signatures
        on Absentee Ballots, As Applied to During the COVID-19 Pandemic, and Plaintiffs
        Are Likely to Succeed on Those Claims.

        Defendants fundamentally mischaracterize Plaintiffs’ claims with respect to Ohio’s

 deficient notice-and-cure period for purported signature mismatches on absentee ballots as being

 the same as those “litigated four years ago” in NEOCH. Def.’s Br. at 1. Plaintiffs’ motion

 presents an as-applied challenge that could not have been brought four years ago—or even one

 year ago—and is in no way foreclosed by NEOCH. In particular, Plaintiffs ask the Court to

 preliminarily enjoin the notice-and-cure procedures associated with signature matching on

 ballots as applied in the upcoming November 2020 General Election. As all parties

 acknowledge, this election will be significantly impacted by the COVID-19 pandemic and will

 entail much higher rates of voting by mail and delays in the U.S. Postal Service’s delivery of

 election mailings than prior elections under the current statutory scheme. These changes in

 circumstances, which have only become apparent since the difficulties Ohio experienced in the

 2020 Primary Election, necessitate the preliminary injunction Plaintiffs seek here. See, e.g., Am.

 Complaint (Doc. 25) ¶¶ 1, 8, 18 25, 30, 32, 34, 35; Miller Decl. (Doc. 24-2), ¶ 22–24;

 Washington Decl. (Doc. 24-3) ¶ 11.

        NEOCH involved a facial challenge to two newly enacted Ohio statutes, S.B. 205 and

 S.B. 216, which made a number of changes to Ohio’s election laws. Among other things, the

 statutes (1) required boards of elections to reject absentee ballots when voter’s submitted ballot

 envelopes with minor discrepancies in the birthdate and address fields, (2) limited the types of

 assistance that poll workers could provide voters, and (3) reduced the number of days for voters

 to cure any deficiencies in absentee ballots (including but not limited to signature mismatches)

 from ten days to seven days. See NEOCH, 837 F. 3d at 619–20. Plaintiffs in that case claimed



                                                 -14-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 16 of 33 PAGEID #: 2526




 that these provisions violated the Voting Rights Act, as well as the Equal Protection and Due

 Process Clauses of the Fourteenth Amendment. The district court entered judgment for the

 plaintiffs on the Equal Protection and one of the Voting Rights Act claims, and enjoined

 enforcement of the challenged provisions. Ne. Ohio Coal. for the Homeless v. Husted (“NEOCH

 I”), No. 2:06-CV-896, 2016 WL 3166251, at *55 (S.D. Ohio June 7, 2016). The Sixth Circuit

 agreed that the requirement that the birthdates and address information voters provided on

 absentee ballots match voter records exactly constituted an undue burden on the right to vote,

 NEOCH, 837 F.3d at 634, but overturned the district court’s injunction with respect to poll-

 worker assistance and the reduced cure period. Id. at 635.

        Defendants are wrong that NEOCH controls the outcome of this motion or, more broadly,

 this case. While plaintiffs in NEOCH challenged the change in cure period enacted by S.B. 205,

 they did not challenge notice-and-cure for signature matching in particular. The district court

 never considered evidence on what procedures Ohio’s boards of elections implemented to

 conduct signature matching and how those varying procedures disenfranchise voters. See

 generally NEOCH Trial Transcripts (Doc. 41-5, 41-6, 41-7, 41-8, 42). Neither the district court

 nor the Sixth Circuit addressed whether difficulties posed specifically by signature matching

 rendered Ohio’s shortened notice-and-cure period constitutionally deficient. See NEOCH, 837

 F.3d at 635; NEOCH I, 2016 WL 3166251, at *18. The NEOCH challenge was furthermore a

 pre-enforcement challenge of a new statute, not, as here, an as-applied challenge to the cure

 period in light of the changed circumstances relating to the worst pandemic of the last century. 10


 10
     Plaintiffs did not cite to or discuss NEOCH in their opening brief because the issue they raise
 here was not before the Sixth Circuit there. The NEOCH court opined on the facial validity of a
 change in the cure period for any absentee ballot defect. It was not asked to and did not consider
 the issue of signature matching at all, nor did it consider how COVID-19, and the accompanying
 increase in voting by mail and delays in the U.S. Postal Service, bears on the cure period—all of



                                                -15-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 17 of 33 PAGEID #: 2527




 COVID-19 has transformed our society over the past six months, and many concerns that may

 have once seemed “trivial” now loom large. When the Court considers Plaintiffs’ claims in the

 context of the world as it currently exists, not as it existed four years ago, it is clear that the Sixth

 Circuit’s holding in NEOCH that the shortening of the cure period by three days was not facially

 unconstitutional does not dictate—or even meaningfully influence—the result in this case.11

         Defendants’ oppositions rely on their assertion that NEOCH forecloses Plaintiffs’

 requested relief (which it does not) and fail to provide meaningful answers to Plaintiffs’

 challenge to Ohio’s signature-matching system as applied in the 2020 General Election.

 Plaintiffs have shown that they are likely to succeed on their claims that Ohio’s signature-

 matching procedures (1) impermissibly burden Plaintiffs’ right to vote, (2) deny Plaintiffs’ right

 to procedural due process, and (3) deny Plaintiffs’ right to equal protection of the laws.

         1.      Ohio’s Signature-Matching Processes Impose a Substantial Burden on
                 Plaintiffs’ Right to Vote that Is Not Justified by Any State Interest.

         Defendants’ treatment of Plaintiffs’ Anderson-Burdick claim understates the burden of

 Ohio’s signature-matching system on individuals’ right to vote during the 2020 General Election

 and overstates the extent to which any state interest justifies Ohio’s current system. The actual

 burden of Ohio’s current notice-and-cure processes on Ohioans’ fundamental right to vote—in

 the context of an election that will largely be conducted by mail—dwarfs the minimal state


 which form the core of Plaintiffs’ claims. Plaintiffs here do not challenge the constitutionality of
 a seven-day cure period as opposed to a ten-day cure period for all absentee ballot defects, as
 was decided in NEOCH. Instead, they seek to ensure that, whatever the cure period Defendant
 LaRose implements, that period is sufficient to address the high error rates in signature matching
 and the confounding delays brought on by the global pandemic.
 11
   As discussed above, the Sixth Circuit’s decision Esshaki is in line with many other federal
 courts that have recently found various election-related signature requirements to constitute
 undue burdens during the pandemic. Defendant LaRose is wrong that Thomson v. Dewine
 controls the outcome in this case. See Section I.A and footnote 1.



                                                   -16-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 18 of 33 PAGEID #: 2528




 interests at play.12

         a)      Ohio’s Signature-Matching Processes, As Applied to the 2020 General
                 Election, Impose a Substantial Burden on Plaintiffs’ and Ohioans’ Right to
                 Vote.

         Defendants’ oppositions fail to refute Plaintiffs’ evidence and common-sense arguments

 as to why the COVID-19 pandemic will exacerbate problems with Ohio’s notice-and-cure

 processes for purportedly mismatched signatures on absentee ballots and why the State, as a

 result, will disenfranchise many voters. As Plaintiffs noted in their opening brief, Defendant

 LaRose has already acknowledged that voting by mail will play an outsized role in the upcoming

 election. See Pls.’ Br. at 5 (quoting Defendant LaRose that “we need to have a lot of Ohioans

 take advantage of early voting and vote by mail”).13 The fact that the number of Ohioans voting

 by mail in this election will be orders of magnitude higher than the number that typically vote by

 mail in a general election means the number of mismatched signatures on absentee ballots not

 cured by the deadline will, all things being equal, likely increase by a corresponding factor.


 12
      See, e.g., League of Women Voters of Va. v. Va. State Bd. of Elections, No. 20-cv-00024,
 2020 WL 4927524, at *9 (W.D. Va. Aug. 21, 2020) (holding that while “‘[i]n ordinary times,
 Virginia’s witness signature requirement [for absentee ballots] may not be a significant burden
 on the right to vote’ . . . [it] remains ‘both too restrictive and not restrictive enough to effectively
 prevent voter fraud’”) (citations omitted); see also Common Cause R.I. v. Gorbea, 970 F.3d 11,
 14 (1st Cir. 2020) (upholding a consent decree that suspended certain absentee balloting
 requirements because “many more voters are likely to want to vote without going to the polls and
 will thus only vote if they can vote by mail” in light of the pandemic, and finding “[t]he burden
 imposed by these requirements in the midst of a pandemic is significant”); Ocasio et al. v
 Comision Estatal de Elecciones, CV 20-1432, slip op. at 9 (D.P.R. Sept. 14, 2020) (finding that,
 in light of COVID-19, to make it easier for at-risk populations to vote by mail, “[t]he balance of
 hardships and public interest support injunctive relief”); Memphis A. Philip Randolph Inst. v.
 Hargett, No, 3:20-CV-00374, 2020 WL 5412126, at *33 (M.D. Tenn. Sept. 9, 2020) (granting a
 preliminary injunction of the statutory requirement that first-time voters must vote in-person, in
 light of COVID-19).
 13
    Indeed, in the 2016 General Election only 21.2% of Ohio voters casting ballots voted by
 mail, while five times that proportion (85.3% of voters) did so during the 2020 Primary
 Election—the first Ohio election conducted during the COVID-19 pandemic. Pls.’ Br. at 4–5.



                                                  -17-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 19 of 33 PAGEID #: 2529




        But all things are not equal in this election, and well-documented delays in U.S. Postal

 Service delivery times will exacerbate the situation even further. Defendant LaRose has himself

 stated that “[i]instead of first-class mail taking 1-3 days for delivery, we have heard wide reports

 of it taking as long as 7-9 days.” See id. at 12. If mail takes nine days to reach its destination,

 voters may have to submit a ballot up to twenty days before the election in order to have any

 opportunity to cure a purportedly mismatched signature by seven days after the election.14 But

 Defendant LaRose acknowledges that Ohio boards of elections do not even begin to mail ballots

 until twenty-eight days before the election, Def.’s Br. at 5, and with current mailing delays,

 voters may not receive those ballots until nineteen days before the election. Thus, under the

 current notice-and-cure period, many Ohioans voting by mail—even if they mail their ballot

 shortly after receiving it—will have no practical opportunity to cure a purportedly mismatched

 signature in the upcoming election. And that assumes voters mail their ballots immediately, but

 voters have the right to wait until close to Election Day to cast their ballots, so that they can be

 fully informed when they do so. See Ohio Democratic Party v. LaRose, Franklin C.P., No. 20-

 CV-005634, slip op at 18 (Sept. 15, 2020) (noting that voters who cast their ballots by mail

 immediately upon receiving them “would miss almost the entire last month of the campaigns”

 during which time “Presidential and Vice-Presidential debates are scheduled, along with local

 candidate nights (by ZOOM sometimes), and other educational opportunities will be presented”).

 Voters who have not made up their mind on every election on their ballot until close to Election



 14
     The process for voters to cure a mismatched signature on an absentee ballot has typically
 required that the voter: (1) mail an absentee ballot, (2) receive a Form 11-S from the board of
 elections in the mail, and (3) complete and return Form 11-S—a process that could take twenty-
 seven days to complete under current conditions. Even if a board were able to eliminate the
 second mailing, as Directive 2020-11 directs, by reaching the voter by email or telephone, the
 process would still take eighteen days.


                                                  -18-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 20 of 33 PAGEID #: 2530




 Day are also constitutionally entitled to have their vote counted.

        Defendants do not (and cannot) explain why, given the foreseeable perfect storm of mail-

 in voting and delays in postal delivery time, Ohio may constitutionally continue to rely on a

 system that will no longer afford many Ohio mail-in voters an opportunity to cure a purportedly

 mismatched signature. Instead, Defendants blame the victims and assert that any Ohio voters’

 inability to cure a purportedly mismatched signature before the seven-day deadline will be

 caused by “their own failure to take timely steps” to return their ballot. Intervenors’ Br. (Doc.

 44), at 25. This position completely ignores the realities of the COVID-19 pandemic and the

 expected delays in U.S. Postal Service delivery time that Defendant LaRose has himself

 acknowledged. See Pls.’ Br. at 12. These realities also refute Intervenors’ attempts to

 differentiate the many cases in which courts have found similar notice-and-cure provisions for

 mismatched signatures to be unconstitutional. Intervenors argue that much of this case law is

 inapposite because it deals with “a statutory scheme that provided no cure opportunity

 whatsoever.” Intervenors’ Br. at 22. But that is exactly what Ohioans who vote by mail will

 face in this election; even if they are notified of a purportedly mismatched signature, many will

 not be afforded a practical opportunity to cure it. See, e.g., Democratic Exec. Comm. of Fla. v.

 Lee, 915 F.3d 1312, 1320–21 (11th Cir. 2019) (upholding preliminary injunction of Florida’s

 signature-match system because “voters whose signatures were deemed a mismatch might not

 learn that their vote would not be counted until it was too late to do anything about it”).

        Defendant LaRose argues that the “full panoply of voting alternatives” technically

 available to Ohio voters means that the evident deficiencies with the notice-and-cure procedures

 for the upcoming election pose a minimal burden on Plaintiffs’ right to vote. Def.’s Br. at 21.

 This argument is similarly unavailing and ignores reality. In light of the pandemic, many




                                                 -19-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 21 of 33 PAGEID #: 2531




 Ohioans—including older voters and voters with pre-existing medical conditions—have no

 practical choice but to vote by mail. Such voters will reasonably consider voting in person,

 either on Election Day or during Ohio’s early voting period, an unacceptable risk to their safety.

 “Curbside voting” similarly does not eliminate the health concerns that voting by mail fully

 mitigates, and besides, is only available to voters with access to a private car. Defendant LaRose

 himself has strenuously encouraged Ohioans to take advantage of the option to vote by mail in

 the upcoming General Election. Pls.’ Br. at 5. Voters should not have to choose between their

 health and their fundamental right to vote, but Defendant LaRose’s position would force voters

 to do just that.

         Finally, Defendants seek to minimize the harm that Plaintiffs and voters will suffer in the

 upcoming election by narrowing this preliminary injunction motion to address only whether the

 cure period is set at seven or ten days after the election. To that end, Defendants make much of

 the fact that none of the Plaintiffs attempted, but were unable, to cure a mismatch specifically

 during that three-day gap. See Def.’s Br. at 26; Intervenors’ Br. at 21. But Plaintiffs are not

 obligated to identify an individual who falls neatly into this category, and the issue that Plaintiffs

 have identified with Ohio’s signature-matching system is broader than whether the cure period

 ends at seven or ten days. The issue is that Ohio’s signature-matching procedures consistently

 disenfranchise voters, and the problems with those procedures will be significantly exacerbated

 by the increase in the mail-in voting and delays in the U.S. Postal Service that will inevitably

 occur during the upcoming election. Extending the cure period—whether by a single day, three

 days, or a longer period—will mitigate these problems and redress, at least in part, the harm that

 Ohio’s current system imposes on Plaintiffs and on Ohio’s voters. What is more, Defendants

 have submitted no evidence that a modest extension to the cure period will create any burden for




                                                  -20-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 22 of 33 PAGEID #: 2532




 Ohio boards of elections. See Section II.B.1.b.

        b)      Defendants Assert No State Interest Justifying the Burden that Ohio’s
                Current Signature-Matching Processes Will Impose on Voters During the
                2020 General Election.

        In their attempt to identify a state interest justifying the burden imposed on voters by

 Ohio’s current signature-matching system, Defendants make conclusory assertions about voter

 fraud and the need to ensure orderly elections. But neither justification explains why the state

 has an interest in failing to provide adequate notice and sufficient opportunity to cure purportedly

 mismatched signatures.

        Defendants cannot assert that voter fraud would be more likely to occur if the requested

 injunction is granted. As Defendants recognize, Plaintiffs acknowledge that preventing voter

 fraud may be a sufficient state interest that justifies signature matching in general. See Pls.’ Br.

 at 25. Rather, Plaintiffs claim that Ohio has no interest in conducting a signature-matching

 system that fails to provide voters adequate notice and opportunity to cure purported mismatches.

 Extending the notice-and-cure period does not at all diminish Ohio’s ability to stop voter fraud

 and protect the integrity of its elections. To the contrary, allowing more voters the opportunity to

 cure a mismatched signature would increase the integrity of elections and the public’s trust in the

 electoral process because more Ohioans would participate with full confidence that their votes

 would be counted.

        Defendant LaRose’s asserted state interest in promoting orderly election administration,

 see Def.’s Br. at 29, also does not withstand scrutiny. Defendant LaRose simultaneously tells

 this Court that, on the one hand, the current signature-matching system imposes a minimal

 burden on mail-in voters because “very few voters” would take advantage of an extended notice-

 and-cure period, id. at 24, and on the other hand, extending the cure period would be an

 impermissible strain on boards’ administrative resources, id. at 29–30. Defendant LaRose


                                                 -21-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 23 of 33 PAGEID #: 2533




 cannot have it both ways. Either (1) very few voters will need the extended notice-and-cure

 period in the upcoming election, in which case extending that period will cause minimal burden

 on boards of elections, or (2) many voters will need that period, in which case the current

 procedure is a significant collective burden on Ohioans’ right to vote. And if, as Plaintiffs argue,

 the latter situation plays out in November, “[t]here is no contest between the mass denial of a

 fundamental constitutional right and the modest administrative burdens to be borne by [the

 Secretary of State’s] office and other state and local offices involved in elections.” Fish v.

 Kobach, 840 F.3d 710, 755 (10th Cir. 2016).

        Moreover, there is no evidence that extending the notice-and-cure period beyond seven

 days would burden boards of elections at all. Indeed, the Sixth Circuit in NEOCH noted that

 “none of the board officials who testified indicated that the ten-day cure period inconvenienced

 them.” NEOCH, 837 F.3d 612 at 635; see also NEOCH Bench Trial Tr., Vol. 2, (Doc 41-5), at

 1065 (testimony of a former Cuyahoga County Board of Elections Member, stating that

 “Cuyahoga County has the largest jurisdiction and [a ten-day cure period] was really no burden

 on us,” and that, “from an elections administration perspective, there was no reason to not allow

 those votes to be counted if they could be fixed on days eight, nine and ten after the election”).

        None of the evidence submitted by Defendant LaRose supports the proposition that

 boards of elections would be burdened by extending the cure period beyond seven days for the

 2020 General Election. David Payne, the Deputy Director of the Franklin County Board of

 Elections, simply declared that the Board needs a “finite end” to the cure period, but he did not

 state when that end must occur. Payne Decl. (Doc. 41-3) ¶ 58. A declaration submitted by the

 Manager of the Ballot Preparation and Tabulation Department of the Cuyahoga County Board of

 Elections is similarly silent with respect to any burden that extending the cure period would




                                                 -22-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 24 of 33 PAGEID #: 2534




 create for his board. See Cleary Decl. (Doc. 41-4). Mr. Payne also acknowledged that Franklin

 County likely would not start the official canvass period until fifteen days following the election,

 the last day permitted under law. Payne Decl. ¶ 38. Even if, as Defendant LaRose contends,

 boards require a “three-day buffer” between the end of the cure period and the beginning of the

 canvass period, see Def.’s Br. at 30—a proposition that is not supported by any evidence—there

 could still be at least five additional days for Franklin County to allow for purportedly

 mismatched signatures to be cured. Defendant LaRose has failed to establish that Plaintiffs’

 requested relief would cause him or Ohio boards of elections any burden at all, let alone a

 significant enough burden to justify taking away Ohioans’ right to cast a ballot in the upcoming

 election.

       2.       Ohio’s Signature-Matching Processes Deny Plaintiffs Procedural Due
                Process.

        Plaintiffs have also demonstrated a likelihood of success on their claim that Ohio’s

 signature-matching system for absentee ballots denies them procedural due process. Intervenors

 are wrong that the Sixth Circuit has foreclosed all procedural due process claims for voting-

 rights violations,15 and all three Mathews factors weigh in Plaintiffs’ favor.



 15
     The Sixth Circuit did not foreclose all procedural due process claims for voting-rights
 violations in League of Women Voters of Ohio v. Brunner, 548 F.3d 463, 479 (6th Cir. 2008).
 See Intervenors’ Br. at 27–28. While the Sixth Circuit in that case allowed plaintiffs’ substantive
 due process claim to proceed and denied their procedural due process claim, it did not adopt a
 categorical position that no procedural due process claim could ever succeed in a voting rights
 case. Rather, it noted the “brevity” of plaintiffs’ brief on procedural due process and the fact that
 their brief “subsume[d] procedural due process into the substantive due process analysis,”
 dismissing the procedural due process claim on those grounds. Id. In an opinion from two
 weeks ago, after Plaintiffs submitted their opening brief on this motion, a district court in the
 Sixth Circuit held that League of Women Voters does foreclose all procedural due process claims
 in voting rights cases. See Memphis A. Phillip Randolph Inst. v. Hargett, No. 3:20-CV-00374,
 2020 WL 5095459, at *11 (M.D. Tenn. Aug. 28, 2020). But that position is an outlier that has
 not been followed by other courts in the Sixth Circuit. For example, in NEOCH, a case that was



                                                 -23-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 25 of 33 PAGEID #: 2535




        First, on the liberty interest at stake, Defendants ignore that “the interest in voting by

 absentee ballot implicates the fundamental right to vote,” and therefore, “lends it more than

 modest weight.” Ga. Muslim Voter Project v. Kemp, 918 F.3d 1262, 1270–71 (11th Cir. 2019).

 This is true even in a normal election and takes on new urgency in an election largely conducted

 by mail. Whether mail-in voting is “the sole available voting method,” see Self Advocacy Sols.

 N.D. v. Jaeger, No. 3:20-cv-00071, 2020 WL 2951012, at *8 (D.N.D. June 3, 2020), or merely

 the predominant method by which Ohioans will choose to vote given the realities of the COVID-

 19 pandemic, Defendant La Rose cannot deny that the right to vote by mail is of the utmost

 significance for many voters in this election.16

        Second, on the risk of erroneous deprivation, Defendants ignore the analysis of Plaintiffs’

 expert that “for every one invalid ballot that is correctly rejected for signature mismatch, an

 additional 32 valid ballots are wrongly rejected due to errors by the non-experts trying to verify

 signatures.” Street Report (Doc. 24-8) ¶ 19. Defendants instead argue that the “out-of-state”

 signature-match cases Plaintiffs cited featured notice-and-cure systems that “offered no statewide


 decided after League of Women Voters and that Defendants cite throughout their briefs, the Sixth
 Circuit specifically held that the district court did not err in addressing (though denying) the
 plaintiffs’ procedural due process claim on the merits because plaintiffs had failed to show that
 their injury was caused by “the lack of process given when a ballot is rejected.” NEOCH, 837
 F.3d at 637; see also Hunter v. Hamilton Cty. Bd. of Elections, 850 F. Supp. 2d 795, 846 (S.D.
 Ohio 2012) (noting that a procedural due process claim failed “because, in the Court’s view, the
 harm that Plaintiffs allege is . . . not the lack of process”).15 Indeed, “the vast majority of courts
 addressing this issue” have held that “the State ‘must afford appropriate due process protections
 to the use of [mail-in] absentee ballots.’” Frederick v. Lawson, No. 119-CV-01959, 2020 WL
 4882696, at *12 (S.D. Ind. Aug. 20, 2020) (quoting Democracy N.C. v. N.C. Bd. of Elections,
 No. 1:20CV457, 2020 WL 4484063, at *53 (M.D.N.C. Aug. 4, 2020)).
 16
     While Intervenors correctly note that the court in Martin v. Kemp stated that “the right to
 apply for and vote via absentee ballot is not constitutionally on par with the fundamental right to
 vote,” they omit the second half of the court’s sentence, which cautions that “once the state
 creates an absentee voting regime, they must administer it in accordance with the Constitution.”
 341 F. Supp. 3d 1326, 1338 (N.D. Ga. 2018). Of course, a state must administer its absentee
 voting system in accordance with the due process clause of the Fourteenth Amendment.


                                                    -24-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 26 of 33 PAGEID #: 2536




 cure procedure,” Def.’s Br. at 33; Intervenors’ Br. at 29, ignoring the fact that many Ohio voters

 in the upcoming election will be afforded no practical cure period, given the absentee vote

 schedule and also the expected U.S. Postal Service delivery times, see Section II.B.1.a.

        Finally, on the state’s interest, Defendant LaRose simply reasserts the same interests he

 asserted in response to the Anderson-Burdick claim: “thwarting fraud” and “easing the burdens

 faced by boards of elections.” Def.’s Br. at 34–35. For the reasons stated above, neither interest

 justifies the harm to a protected liberty interest that Ohio’s current notice-and-cure system

 inflicts on Plaintiffs and Ohio voters. See Section II.B.1.b.

       3.       Ohio’s Signature-Matching Processes Violate Plaintiffs’ Equal Protection
                Rights.

        Plaintiffs assert that Defendant LaRose violates the Equal Protection Clause by

 permitting boards of elections to apply their own arbitrary signature-matching procedures.17

 Defendant LaRose’s core response to this claim is that Plaintiffs fail to introduce evidence

 showing “differential treatment at all” in the county boards’ procedures. Def.’s Br. at 35. This

 argument is misguided for at least three reasons.

        First, Defendant LaRose does not and cannot dispute that Ohio lacks statewide standards

 for signature matching.18 This lack of statewide standards and the accompanying burden it

 places on voters is sufficient on its own to make out an equal protection claim. See Pls.’ Br. at




 17
     It is true that, in voting rights cases in the Sixth Circuit, the Anderson-Burdick framework
 supplies the type of scrutiny applicable to Equal Protection Clause claims. Mays v. LaRose, 951
 F.3d 775, 783 (6th Cir. 2020). However, Plaintiffs remain free to assert the gravamen of an
 equal protection claim, i.e., that the state’s differential treatment violates the constitution. See,
 e.g., Obama for Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2012) (applying Anderson-Burdick to
 equal protection claim).
 18
     While Directive 2020-11 addressed notice for absentee ballots in the 2020 General Election,
 as discussed above, it did not clearly institute a statewide standard for ballot applications.


                                                 -25-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 27 of 33 PAGEID #: 2537




 32–33 (citing Bush v. Gore, 531 U.S. 98, 106–07 (2000) and collecting cases).

        Second, while Defendant LaRose demands “concrete proof” of differential treatment, he

 ignores that a party “is not required to prove his case in full” on a motion for preliminary

 injunction. See Certified Restoration Dry Cleaning Network, L.L.C. v. Tenke Corp., 511 F.3d

 535, 542 (6th Cir. 2007). Plaintiffs’ evidentiary burden here is even less given that Defendant

 LaRose controls whether statewide data concerning signature-matching procedures exist yet

 chooses not to maintain much of those data. In fact, in response to Plaintiffs’ public records

 request, Defendant LaRose’s office represented that it does not maintain many relevant records,

 including those reflecting the number of absentee ballot applications returned by Ohio voters

 with a signature mismatch, contact information of those voters, the number of applications that

 were cured, trainings in signature-matching techniques, or communications with voters regarding

 signature-mismatch issues. See Patashnik Decl. (Doc. 24-1), Ex. 3, at 7–8, 11. Given that

 Defendant LaRose’s own office does not keep this data and has resisted Plaintiffs’ early efforts

 at discovery, it cannot fault Plaintiffs for any lack of statistical proof.

         Nor do the cases Defendant LaRose cites as having provided “concrete evidence of

 differential treatment” undermine the equal protection claim here. These cases either did not

 actually feature such “concrete evidence” at all, or featured situations in which the defendant

 kept data of the relevant metrics,19 and they cannot be used to hold Plaintiffs to an unreasonable


 19
     While Defendant LaRose claims that the equal protection claim in League of Women Voters,
 548 F.3d 463, “involved facts establishing that differential treatment burdened the plaintiffs’
 right to vote,” he fails to mention that the “facts” in that case were merely allegations at the
 motion-to-dismiss stage, and, moreover, many were qualitative in nature. If the mere allegation
 that “[p]oll workers received inadequate training, causing them to provide incorrect instructions
 and leading to the discounting of votes” gave rise to a cognizable equal protection claim in
 League of Women Voters, surely the actual evidence Plaintiffs submit of differential procedures
 for signature matching also gives rise to such a claim. Defendant LaRose says that in Hunter v.
 Hamilton County Board of Elections the “plaintiffs showed” that some ballots cast at the board



                                                   -26-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 28 of 33 PAGEID #: 2538




 evidentiary standard.

         Third, Plaintiffs have, in fact, provided ample evidence of differential treatment. They

 already described in detail that the county boards of elections (1) follow different procedures for

 determining whether signatures match, (2) rely on different levels of internal review of signature

 mismatch decisions, and (3) provide different means of notice to voters of signature

 mismatches.20 See Pls.’ Br. at 16 n.19.

         Furthermore, the very evidence Defendant LaRose submits in opposition to this motion

 demonstrates these differential procedures. Even though the declarations from the Cuyahoga

 County Board of Elections and the Franklin County Board of Elections were intended to

 illustrate similarities, they in fact reveal material differences:

         •   In Cuyahoga County, “[e]very absentee ballot application is reviewed by a bipartisan
             team of staff members,” and if a match cannot be determined, up to three pairs of
             supervisors review the ballot. Cleary Decl. (Doc. 41-4) ¶ 2. In Franklin County, only
             a single staff member compares a voter’s signature to the board’s voter records,
             followed by a single supervisor, and lastly a final review by that supervisor and a
             manager of a different political party. Payne Decl. (Doc. 41-3) ¶¶ 5–7.

         •   In Cuyahoga County, if the reviewers determine the signature does not match, they
             issues a rejection letter, accompanied by a Secretary of State Form 260 that a voter
             may use to update their signature. Cleary Decl. ¶¶ 2, 4. Franklin County sends the
             voter a letter merely “advising the elector to correct his or her signature”; it does not

 of elections were counted, while others cast at polling locations were rejected, but he fails to note
 that the board of elections itself had held meetings after the November 2010 election at which it
 kept records of this differential treatment, and those transcripts were in the record. See 635 F.3d
 219, 225 (6th Cir. 2011). Lastly, Ne. Ohio Coal. for the Homeless v. Husted, 696 F.3d 580, 598
 (6th Cir. 2012), involved an issue—ballots cast in the wrong precinct—that had been litigated
 repeatedly, was the subject of a consent decree, and for which the Secretary of State required
 boards of elections to track the data. Id. at 598; see also Brief of Plaintiff-Appellees, Northeast
 Ohio Coalition for the Homeless v Husted, 2012 WL 3886810, at n.11 (noting that the Secretary
 required boards to report the number of NEOCH ballots counted starting in 2011).
 20
    Defendant LaRose claims that he eliminated any differences among counties in their notice
 procedures through Directive 2020-11. Def.’s Br. at 35. But, as discussed above, Directive
 2020-11 put in place phone and email notification requirements for cast ballots but did not
 expressly do so for ballot applications. County boards of elections thus remain free to notify
 voters of application mismatches however they see fit, or not at all.


                                                   -27-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 29 of 33 PAGEID #: 2539




            appear to send a Form 260 to facilitate a permanent correction. Payne Decl. ¶ 8.

        •   Cuyahoga County interprets Defendant LaRose’s directive for the 2020 General
            Election as “instruct[ing] the Board to contact an elector via telephone or email in
            order to notify the elector that his/her application has been rejected.” Cleary Decl.
            ¶ 9 (emphasis added). Franklin County says that it provides notice of an application
            rejection by U.S. Mail; it mentions phone and email outreach only as part of its
            procedure for signature matching on ballots. Compare Payne Decl. ¶ 8 (board sends a
            letter where it rejects application) with id. ¶ 9–12 (“For the 2020 Presidential General
            Election, the Secretary of State instructed the Board to contact an elector via
            telephone or email . . .”).

        •   In Cuyahoga County, staff members “are directed to accept the signature on the
            application if they are able to identify at least one matching letter or character
            between the signature on the application and the signature in the county’s voter
            registration records.” Cleary Decl. ¶ 5. Franklin County’s declarant does not
            describe any similar procedure. See generally Payne Decl.

        Plaintiffs thus present ample evidence—especially on the relaxed preliminary injunction

 evidentiary standard—that Ohio’s procedures for signature matching violate the Equal Protection

 Clause.21 The Court should enter a preliminary injunction on that basis as well.

 III.   THE BALANCE OF EQUITIES AND PUBLIC INTEREST WEIGH IN FAVOR
        OF GRANTING THE PRELIMINARY INJUNCTION.

        The balance of equities weighs in favor of granting a preliminary injunction. On one side

 of the equation, Plaintiffs’ and Ohioans’ fundamental right to vote is threatened by Ohio’s

 deficient notice-and-cure system for the upcoming General Election. Indeed, “[n]o right is more

 precious in a free country than that of having a voice in the election of those who make the

 laws.” Reynolds v. Sims, 377 U.S. 533, 560 (1964); see also Yick Wo v. Hopkins, 118 U.S. 356,



 21
     While the Intervenors cite NEOCH for its acknowledgement that boards of elections may
 legitimately have different procedures, Intervenors’ Br. at 30–31, NEOCH does not bless the
 procedures here. Rather, the requirement in Bush v. Gore remains that the state treat like votes
 the same, and even the NEOCH court acknowledged that the State must have “uniform statewide
 standards.” NEOCH, 837 F.3d at 636. In this case, Defendant LaRose has issued absolutely no
 guidance on what it means for signatures to match, and the guidance he has issued as to notice
 applies only to ballots and not to ballot applications.


                                                -28-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 30 of 33 PAGEID #: 2540




 370 (1886) (noting that the right to vote “is preservative of all rights”).

        On the other side of the equation, Defendants point to concerns over “the alteration of

 election processes in the weeks leading up to election.” Def.’s Br. at 39 (citing Purcell v.

 Gonzalez, 549 U.S. 1, 4 (2006) (per curiam)). But Plaintiffs are requesting minimal, if any,

 alterations to Ohio election processes, and Purcell—which is premised on the proposition that

 changes in voting procedure close to an election can cause voter confusion, Purcell, 549 U.S. at

 4–5—does not preclude the incredibly narrow relief that Plaintiffs seek.

        First, with respect to absentee ballot applications, Plaintiffs are not asking for any

 “alteration of election processes” at all. Plaintiffs merely ask—given Defendant LaRose’s

 concession that Directive 2020-11 requires boards to contact voters promptly by email or

 telephone in the case of a purported signature mismatch on absentee ballot applications—that

 Defendant LaRose issue an instruction to the boards making that position clear.

        Second, with respect to absentee ballots, Plaintiffs are not asking for any new procedures

 or election infrastructure to be put in place. Plaintiffs are only asking that existing procedures be

 extended to allow voters sufficient time to cure purportedly mismatched signatures, given the

 influx of mail-in voting and delays expected in U.S. Postal Service. Extending those existing

 procedures creates no risk of voter confusion and does not implicate Purcell. If Defendant

 LaRose is correct that very few voters will be disenfranchised by the seven-day cure period in

 the upcoming General Election, then this injunction would impose essentially no burden on his

 office or the boards of elections at all. And if Defendant LaRose is wrong, and many voters will

 be disenfranchised by the seven-day cure deadline in the upcoming election, that speaks to the

 pressing necessity for this injunction. See Fish, 840 F.3d at 755; Self Advocacy Sols. N.D., 2020

 WL 2951012, at *10 (“[A]ny fiscal or administrative burden is miniscule when compared to the




                                                  -29-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 31 of 33 PAGEID #: 2541




 palpable threat of disenfranchisement . . . .”).

        Finally, Defendant LaRose contends that an injunction would deny the Ohio General

 Assembly’s “prerogative” to set election procedures. Def.’s Br. at 38. But the legislature cannot

 establish constitutionally deficient procedures, and if Ohio’s notice-and-cure procedures for

 signature mismatches unconstitutionally infringe on Ohioans’ right to vote in the 2020 General

 Election (which they do), it is this Court’s job to say so. Indeed, courts routinely strike down or

 enjoin election laws when those laws run afoul of the U.S. Constitution. See, e.g., Obama for

 Am. v. Husted, 697 F.3d 423, 437 (6th Cir. 2012); League of Women Voters of Ohio, 548 F.3d at

 478; Fish, 840 F.3d at 755; see also footnotes 1 & 12. Because Ohio’s notice-and-cure period

 for purportedly mismatched signatures is constitutionally deficient as applied during the 2020

 General Election, the same result is required here.

                                           CONCLUSION

        For the foregoing reasons, Plaintiffs respectfully request that the Court grant Plaintiffs’

 Motion for Preliminary Injunction.



 DATED: September 15, 2020                      Respectfully submitted,
                                                /s/ Freda J. Levenson
                                                Freda J. Levenson (0045916)
                                                Trial Counsel
                                                ACLU of Ohio Foundation
                                                4506 Chester Avenue
                                                Cleveland, Ohio 44103
                                                Tel: (216) 472-2220
                                                flevenson@acluohio.org

                                                T. Alora Thomas-Lundborg*
                                                Dale Ho*
                                                Jonathan Topaz*
                                                American Civil Liberties Union
                                                125 Broad Street
                                                New York, NY 10004


                                                    -30-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 32 of 33 PAGEID #: 2542




                                      Tel: (212) 519-7866
                                      Tel: (212) 549-2693
                                      athomas@aclu.org
                                      dale.ho@aclu.org
                                      jtopaz@aclu.org

                                      Ezra Rosenberg*
                                      Pooja Chaudhuri*
                                      Lawyers’ Committee for Civil Rights Under Law
                                      1500 K Street NW Suite 900
                                      Washington, DC 20005
                                      Tel.: (202) 662-8600
                                      erosenberg@lawyerscommittee.org
                                      pchaudhuri@lawyerscommittee.org

                                      C. William Phillips*
                                      Joshua B. Picker*
                                      John F. Nelson*
                                      Katherine P. Onyshko*
                                      Jeremy Patashnik*
                                      Covington & Burling LLP
                                      620 Eighth Avenue
                                      New York, NY 10018
                                      Tel.: (212) 841-1000
                                      cphillips@cov.com
                                      jpicker@cov.com
                                      jnelson@cov.com
                                      konyshko@cov.com
                                      jpatashnik@cov.com

                                      *Pro Hac Vice

                                      Attorneys for Plaintiffs




                                       -31-
Case: 2:20-cv-03843-MHW-KAJ Doc #: 50 Filed: 09/15/20 Page: 33 of 33 PAGEID #: 2543




                                  CERTIFICATE OF SERVICE

        I hereby certify that on September 15, 2020, I filed a copy of Plaintiffs’ Reply in Further

 Support of Motion for Preliminary Injunction using the Court’s Electronic Filing System, and

 that counsel for all parties received electronic notice through that system.

                                                        /s/ Freda J. Levenson
                                                        Freda J. Levenson




                                                 -32-
